PER CURIAM.
On March 19, 1965, the appellant was tried before a jury and found guilty and adjudged of the crimes of which he was informed against, namely: breaking and entering a dwelling house with intent to commit a felony, to-wit: Larceny, assault upon a named person therein during the course thereof, and grand larceny. On November 21, 1965, while serving sentence thereon, the appellant filed a motion in the *108trial court under Criminal Procedure Rule 1 (now No. 1.850, 33 F.S.A.) for relief from the judgment and sentence. That motion as subsequently amended was denied by the trial court on April 19, 1966. The appellant filed a second motion for relief from the judgment and sentence on June 19, 1969, which was supplemented by an amendment on February 9, 1970. That second motion as amended was denied on February 16, 1970, by an order of the trial court which is the subject of this appeal. On consideration of the record and briefs we find no reversible error disclosed. The second motion was properly denied inasmuch as it reasserted the grounds presented in the previous motion. See Marshall v. State, Fla.App.1969, 224 So.2d 723. Accordingly, the order appealed from is affirmed.